Case 2:19-cv-00647-JCM-BNW Document 1-3 Filed 04/15/19 Page 1 of 35




               EXHIBIT 1




               EXHIBIT 1
 Case 2:19-cv-00647-JCM-BNW Document 1-3 Filed 04/15/19 Page 2 of 35

                                                                      Service of Process
                                                                      Transmittal
                                                                      03/26/2019
                                                                      CT Log Number 535172890
TO:     Richard B Vilsoet, General Counsel
        Dycom Industries, Inc.
        11780 US Highway 1 Ste 600
        Palm Beach Gardens, FL 33408-3043

RE:     Process Served in Nevada

FOR:    Prince Telecom, LLC (Domestic State: DE)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                 STEVEN M. COLOSIMO and NATHANIEL A. PORTEOUS, etc., Pltfs. vs. PRINCE
                                 TELECOM, LLC, etc. and DOES 1 through 10, etc., Dfts.
DOCUMENT(S) SERVED:              SUMMONS, COMPLAINT, EXHIBIT(S)
COURT/AGENCY:                    Clark County District Court, NV
                                 Case # A19790228C
NATURE OF ACTION:                Employee Litigation - COLLECTIVE AND CLASS ACTION COMPLAINT
ON WHOM PROCESS WAS SERVED:      C T Corporation System, Carson City, NV
DATE AND HOUR OF SERVICE:        By Process Server on 03/26/2019 at 12:23
JURISDICTION SERVED :            Nevada
APPEARANCE OR ANSWER DUE:        Within 20 days after this Summons is served on you exclusive of the day of service
                                 (Document(s) may contain additional answer dates)
ATTORNEY(S) / SENDER(S):         Troy L Isaacson, Esq.
                                 Maddox, Isaacson & Cisneros, LLP
                                 11920 Southern Highlands Parkway, Suite
                                 Las Vegas, NV 89141
                                 702-366-1900
ACTION ITEMS:                    CT has retained the current log, Retain Date: 03/27/2019, Expected Purge Date:
                                 04/01/2019

                                 Image SOP

                                 Email Notification, Natasha Wright nwright@dycominc.com

                                 Email Notification, Richard B Vilsoet rvilsoet@dycominc.com

                                 Email Notification, Jazmyn Gonzalez jazmyn.gonzalez@dycominc.com

                                 Email Notification, Ryan Urness ryan.urness@dycominc.com

                                 Email Notification, Cheryl Doyle cheryl.doyle@dycominc.com

SIGNED:                          C T Corporation System
ADDRESS:                         701 S Carson St.
                                 Suite 200




                                                                      Page 1 of 2 / AS
                                                                      Information displayed on this transmittal is for CT
                                                                      Corporation's record keeping purposes only and is provided to
                                                                      the recipient for quick reference. This information does not
                                                                      constitute a legal opinion as to the nature of action, the
                                                                      amount of damages, the answer date, or any information
                                                                      contained in the documents themselves. Recipient is
                                                                      responsible for interpreting said documents and for taking
                                                                      appropriate action. Signatures on certified mail receipts
                                                                      confirm receipt of package only, not contents.
 Case 2:19-cv-00647-JCM-BNW Document 1-3 Filed 04/15/19 Page 3 of 35

                                                             Service of Process
                                                             Transmittal
                                                             03/26/2019
                                                             CT Log Number 535172890
TO:    Richard B Vilsoet, General Counsel
       Dycom Industries, Inc.
       11780 US Highway 1 Ste 600
       Palm Beach Gardens, FL 33408-3043

RE:    Process Served in Nevada

FOR:   Prince Telecom, LLC (Domestic State: DE)




                                Carson City, NV 89701-5239
TELEPHONE:                      314-863-5545




                                                             Page 2 of 2 / AS
                                                             Information displayed on this transmittal is for CT
                                                             Corporation's record keeping purposes only and is provided to
                                                             the recipient for quick reference. This information does not
                                                             constitute a legal opinion as to the nature of action, the
                                                             amount of damages, the answer date, or any information
                                                             contained in the documents themselves. Recipient is
                                                             responsible for interpreting said documents and for taking
                                                             appropriate action. Signatures on certified mail receipts
                                                             confirm receipt of package only, not contents.
          I   Case 2:19-cv-00647-JCM-BNW Document 1-3 Filed 04/15/19 Page 4 of 35
                                                                                       Electronically Filed
                                                                                       2/28/2019 2:03 PM
                                                                                       Steven D. Grierson
                                                                                       CLEI» OF THE COUM
               1 Troy L Isaacson, Esq., NV Bar No. 6690
                 Norberto J. Cisneros, Esq., NV Bar No. 8782
               2
                 Barbara M. McDonald, Esq., NV Bar No. 11651
               3 Maddox | Isaacson | Cisneros LLP
                 11920 Southern Highlands Parkway, Suite 100
               4
                 Las Vegas, Nevada 89141
               5 Telephone; (702) 366-1900
                 Facsimile: (702) 366-1999
               6
                 Attorneysfor "Plaintiffs
               7

               8                                    DISTRICT COURT
               9                             CLARK COUNTY, NEVADA
Pk
              10
                                                                                    A-19-790228-C
^    o           STEVEN M. COLOSIMO and                               CASE NO.:
^    2
              11 NATHANIEL A. PORTEOUS,                               DEPT NO.:      Department 32
gel              individuals, on behalf of themselves and all
If"
CO & ^
              12 other similarly situated employees,
              13
                                                                      COLLECTIVE AND CLASS
                                                                      ACTION COMPLAINT
                                      Plaintiffs,
              14                                                      Arbitration Exemptions Claimed:
zlli
o I gz             vs.                                                1) Class Action
              15
Si *5 .spa                                                            2) Damages exceeding $50,000
              16 PRINCE TELECOM, LLC, a Delaware                      3) Significant issues of public policy
                 limited liability company; and DOES 1
-ir           17 through 10, inclusive,
                                                                      1) Failure to pay minimum wages in
o<i
Q    04
              18                      Defendants.                     violation of the Nevada Constitution;
     o
              19
                                                                      2) Failure to compensate for aU hours
              20                                                      worked in violation of NRS §§ 608.140
                                                                      and 608.016;
              21
              22                                                      3) Failure to pay overtime in violation
                                                                      of NRS §§ 608.140 and 608.018;
              23

              24                                                      4) Failure to timely pay all wages due
                                                                      and owing in violation of NRS §§
              25                                                      608.140 and 608.020-050;
              26
                                                                      5) Failure to provide meal periods in
              27
                                                                      violation of NRS §§ 608.140 and
              28                                                      608.019;

                                                                 1

                                             Caso Number: A-19-7g0228-C
            «.   Case 2:19-cv-00647-JCM-BNW Document 1-3 Filed 04/15/19 Page 5 of 35




                  1                                                 6) Failure to provide rest periods in
                  2
                                                                    violation of NRS §§ 608.140 and
                                                                    608.019;
                  3
                                                                    7) Failure to pay wages for aU hours
                  4
                                                                    worked in violation of the Fair Labor
                  5                                                 Standards Act, 29 U.S.C. § 201, et. seq.;
                                                                    and
                  6
                  7                                                 8) Failure to pay overtime in violation
                                                                    of the Fair Labor Standards Act, 29
                  8
                                                                    U.S.C § 207.
                  9
Ph                                                                  JURY TRIAL DEMANDED
^      o         10
       s
                 11
O g -a
^ MS             12         COME NOW Plaintiffs, STEVEN M. COLOSIMO and NATHANIEL A.

                 13 PORTEOUS, individuals, on behalf of themselves and all other similarly situated
^ -3
— ■Sg«^-S
      «0 (S      14 employees, by and through their counsel, MADDOX | ISAACSON | CISNEROS LLP,
nil              15 and alleges and brings claims against Defendants as follows:
                 16                          JURISDICTION AND VENUE
“11^
 S               17         1.    The Nevada state court has jurisdiction over the state law claims aUeged
       s
X
o      o         18 herein because the amount in controversy exceeds §15,000 and because Plaintiffs
Q      N
       Gi
                 19 have a private right of action for minimum wages for all hours worked pursuant to
                 20 the Nevada State Constitution, Article 15, Section 16(B), which states, in relevant

                 21 part:
                 22         An employee claiming violation of this section may bring an action
                            against his or her employer in the courts of this State to enforce the
                 23         provisions of this section and shall be entitied to all remedies available
                 24         under the law or in equity appropriate to remedy any violation of diis
                            section, including but not limited to back pay, damages, reinstatement or
                 25         injunctive relief. An employee who prevails in any action to enforce this
                 26         section shall be awarded his or her reasonable attorney’s fees and costs.

                 27         2.    In addition, this court has jurisdiction over the Nevada statutory claims
                 28 alleged herein because a parly seeking to recover unpaid wages has a private right of

                                                                2
           Case 2:19-cv-00647-JCM-BNW Document 1-3 Filed 04/15/19 Page 6 of 35




            1   action pursuant to NRS Chapter 608. Neviiie v. Eighih Judicial Dist Ct, 133 Nev. Adv.
            2 Rep. 95,406 P.3d 499,500-01 (2017).

            3         3.     This Court has jurisdiction over Defendants because, on information
            4 and belief. Defendants have sufficient minimum contacts in Nevada, or otherwise

            5 intentionally avail themselves of the Nevada market so as to render the exercise of

            6 jurisdiction over them by the Nevada courts consistent with traditional notions of

            7   fair play and substantial justice. There is no basis for federal diversity jurisdiction in
            8 this action given that the claims, based on wage and hour violations, cannot be

            9 aggregated for purposes of satisfying the amount-in-controversy requirement of 28

^    o     10 U.S.C. § 1332(a). Urhino v. Orkin Sews. ofCaLj 726 F.3d 1118,1123 (9th Cir. 2013).
iJ   2
           11         4.     This Court has jurisdiction over the federal claims presented under the
§ i's
§1”.       12 Fair Labor Standards Act (“FLSA'O, 29 U.S.C. § 201 et seq., as 29 U.S.C. § 216(b)
2 IS-
           13 provides, “An action to recover the liability prescribed in either of the preceding
^ -s a «
_ |fu .g
           14 sentences may be maintained against any employer (including a public agency) in any
2 I ■§ i
O I §2
           15 Federal or State court oi competent jurisdiction by any one or more employees for and

           16 in behalf of himself or themselves and all other similarly situated employees.’’
"11^       17 (Emphasis added.)
X
O <o       18         5.     Venue is proper in this Court because one or more of the Defendants
Q  N
     a
           19 named herein maintains a principal place of business or otherwise is found in the

           20 judicial district and many of the acts complained of herein occurred in Clark County,

           21   Nevada.
           22                                          PARTIES

           23         6.     Plaintiff STEVEN M. COLOSIMO (hereinafter “COLOSIMO”) is a
           24 natural person who is and was a resident of the State of Nevada and was employed

           25 by Defendants as a non-exempt hourly employee during the relevant time period

           26 alleged herein, to wit, during a portion of the three years immediately preceding the

           27 initiation of this action. Defendants employed Plaintiff as an hourly-paid. Field

           28 Installation Technician from approximately May 11, 2016, to July 19,2018.


                                                            3
           Case 2:19-cv-00647-JCM-BNW Document 1-3 Filed 04/15/19 Page 7 of 35




            1        7.     Plaintiff NATHANIEL A. PORTEOUS (hereinafter “PORTEOUS”)
            2 is a natural person who is and was a resident of the State of Nevada and was

            3 employed by Defendants as a non-exempt hourly employee during the relevant time

            4 period alleged herein, to wit, during a portion of the three years immediately
            5 preceding the initiation of this action. Defendants employed Plaintiff as an hourly-
            6 paid, non-exempt Field Installation Technician from approximately December 19,
            7 2016,tojuly8,2018.

            8        8.     Defendant PRINCE TELECOM, LLC (“PRINCE TELECOM**) is, on
            9 information and belief, a Delaware limited liability company doing business in
Oh
      o    10 Nevada, with its principal place of business in New Castle, Delaware, and at all times
J s
      5    11 hereinafter mendoned, an employer whose employees are engaged throughout this
2 .9I CQ
      '3
           12 county, the State of Nevada, and/or the various states of the United States of
CO g* ^
           13 America.
^      «
— I ^ ■§   14
a i-s I              9.     At all relevant times herein. Defendant PRINCE TELECOM was/is
o's S z
           15 the employer of Plaintiffs and all Class Members alleged herein, and is an employer
2 »•-I
           16 engaged in commerce under the provisions of NRS § 608.011.
“11^       17        10.    Defendant PRINCE TELECOM engages in for-profit business which
X cJ
§<o
Q  04
           18 has gross revenue in excess of $500,000.00 per annum and is engaged in the
Q 2
           19 production of goods for interstate commerce and/or the use and/or handling of
I -        20 goods which have moved in interstate commerce as such terms are defined in the

           21 FLSA, and are employers subject to the jurisdiction of the FLSA.
           22        11.    Plaintiffs are informed and believe, and thereon allege, that all of the
           23 various violations of law that are alleged herein were committed intentionally and/or

           24 willfully by Defendants.

           25        12.    The identity of DOES 1-50 is unknown at the time and the Complaint
           26 will be amended at such time when the identities are known to Plaintiffs. Plaintiffs
           27 are informed and believe that each Defendant sued herein as DOE is responsible in

           28 some manner for the acts, omissions, or representations alleged herein.

                                                         4
            Case 2:19-cv-00647-JCM-BNW Document 1-3 Filed 04/15/19 Page 8 of 35




             1          13.   Plaintiffs are informed and believe, and thereon allege, that DOES 1
             2 through 10 are the partners, agents, owners, shareholders, managers or employees of

             3 PRINCE TELECOM at all relevant times.

             4          14.   Plaintiffs are informed and believe, and thereon allege, that each and all
             5 of the acts and omissions alleged herein was performed by, or is attributable to,

             6 PRINCE TELECOM and/or DOES 1 through 10 (collectively “Defendants”), each
             7 acting as the agent for the other, with legal authority to act on the other*s behalf.

             8 The acts of any and all Defendants were in accordance with, and represent, the

             9 official policy of Defendants.
04          10
^    o                 15.    At all relevant times. Defendants, and each of them, ratified each and
     S
52   S      11 every act or omission complained of herein. At all relevant times, Defendants, and
                 each of them, aided and abetted the acts and omissions of each and all the other
zi&_
of-gi            Defendants in proximately causing the violations herein alleged.
                       16.    Plaintiffs are informed and believe, and thereon allege, that each of said
O I12
M £2   a
  •s.SpS)   15 Defendants is in some manner intentionally, negligently, or otherwise responsible for
Ill> 16
.2 -2 i ^
                 the acts, omissions, occurrences, and transactions alleged herein.
     :S     17                              FACTUAL ALLEGATIONS
X
2
Q           18         17.    Defendants provide services such as residential and commercial
9 S         19 installations, digital converter deployment, high speed modem installations, home
s           20 security and automation, underground and aerial construction service. Defendants

            21 contract with large cable providers, such as Comcast and Time Warner in order to
            22 service businesses and residences throughout Nevada and nationwide.

            23         18.    Upon information and belief. Defendants maintain a single, centralized
            24 Human Resources (‘*HR**) department at their corporate headquarters in New Castle,

            25 Delaware, which is responsible for conducting Defendants* recruiting and hiring of

            26 new employees, as well as communicating and implementing Defendants* company-
            27 wide policies, including timekeeping policies, to employees throughout Nevada. In

            28


                                                            5
            Case 2:19-cv-00647-JCM-BNW Document 1-3 Filed 04/15/19 Page 9 of 35




             1   particular. Plaintiffs and all other similarly situated employees, on information and
             2 belief, received the same standardized documents and/or written policies.

             3         19.    Upon information and belief, the use of standardized documents
             4 and/or written policies, including new hire documents, indicate that Defendants

             5 dictated policies at the corporate-level and implemented them company-wide,

             6 regardless of their employees* assigned locations or positions.

             7         20.    On information and belief, all transactions regarding hiring,
             8 terminations, promotions, pay increases, and employee transfers, etc., relating to

             9 Defendants* Nevada employees were submitted to and processed by Defendants’ HR
Ph
^    o      10 department in New Casde, Delaware.
     o
            11         21.    On information and belief, Defendants* corporate records, business
n .a CO
w s .       12 records, data, and other information related to PRINCE TELECOM, including, in
2 2
CO I ^ 9
            13 particular, HR records pertaining to Defendants* Nevada employees, are also
u -5 eS »
“

            14 maintained at PRINCE TELECOM’S corporate headquarters in New Castle,
2; S -S >
0| §2
            15 Delaware.

            16         22.    Upon information and belief, Defendants set forth uniform policies and
“II-        17 procedures in several documents including, but not limited to, Company Vehicle

2
Q    oi
            18 Agreement, Employee Handbook, Policies, and Safety Training Manual, informing
Q    O)
<           19 them that they would be subject to the policies and rules set forth in the documents

            20 provided.

            21         23.    Upon information and belief, Defendants maintain a centralized Payroll
            22 department at their corporate headquarters in New Castle, Delaware, which

            23 processes     payroll for all non-exempt, hourly-paid Technicians working for
            24 Defendants at their various locations in Nevada, including Plaintiffs and all other

            25 similarly situated employees.

            26         24.    Based upon information and belief. Defendants issue the same
            27   formatted wage statements to all non-exempt, hourly paid employees in Nevada,
            28 irrespective of their work location. Upon further information and belief, during the


                                                          6
              Case 2:19-cv-00647-JCM-BNW Document 1-3 Filed 04/15/19 Page 10 of 35




               1 relevant time period, Defendants used third party ADP Payroll Services to process
               2 and issue uniform, standardized wage statements to Plaintiffs and all other similarly

               3 situated employees. Thus, Plaintiffs are informed and believe that all other similarly

               4 situated employees throughout Nevada were also affected by Defendants’ alleged

               5 noncompliance with wage statement reporting requirements.
               6         25.   Upon information and belief. Defendants process payroll for departing
               7 employees in the same manner throughout the State of Nevada, regardless of the

               8 manner in which the employees’ employment ends.

               9         26.   Defendants continue to employ non-exempt, hourly-paid employees
      o       10 throughout Nevada.
J     S
              11        27.    At all times relevant herein, Defendants* compensation system
i 1'^
11"
/C, o et ^
CQ & J
              12 employed a //<? facto piecework-without-minimum wage/overtime system, wherein

              13 Plaintiffs and all other similarly situated employees were paid a certain amount for
^ -3 c8 <»
— gft'-S      14 each "piece” of work performed pursuant to a schedule; thereby, Plaintiffs and all
2 'll S
O I gz        15 other similarly situated employees were not paid minimum wage or time and one-half
    's.sp a
              16 their “regularly hourly rate” for work in excess of forty hours per week as required by
wI S a
>-4 5 2 J
“I^           17 Nevada law and the FLSA.

              18        28.    At all times relevant herein. Defendants further failed to pay Plaintiffs
Q     04
      o>
              19 and aU other similarly situated employees for time spent in meetings.
              20        29.    Defendants produced false and misleading payroll records indicating
              21   that either the proper overtime or some amount of overtime was being paid to
              22 Plaintiffs and aU other similarly situated employees, when in fact, no such overtime

              23 was being paid, or in the alternative, Defendants used a compensation system that

              24 did pay some overtime wages upon a designated hourly rate but failed to pay

              25 overtime wages on the additional and substantial portion of the earnings of Plaintiffs

              26 and all other similarly situated employees that were paid on a piece rate basis.
              27        30.    Defendants’ violations of the FLSA and Nevada law were willful in that
              28 Defendants were aware the method they were purporting to pay overtime under was

                                                             7
             Case 2:19-cv-00647-JCM-BNW Document 1-3 Filed 04/15/19 Page 11 of 35




              1 illegal and violated the FLSA and Nevada law; such violations were also willful
              2 because Defendants were aware their piecework-without-minimum wage/overtime-

              3 system pay scheme had been the subject of prior lawsuits by private parties alleging

              4 such schemes violated the FLSA and state law; Defendants also evidenced their
              5 willful violations of the FLSA by concocting a false payroll record as to overtime pay
              6 and hours worked that had no relationship to the overtime hours actually worked or
              7 the actual payment of overtime, such false record being manufactured by Defendants

              8 in an attempt to conceal their knowing and willful violations of the FLSA and

              9 Nevada law.
                                                           »■


Pk
             10         31.   Plaintiffs are informed and believe, and thereon allege, that at all times
     S
             11 herein mentioned, Defendants were advised by skilled lawyers and other
9.1
11"
CQ & ^
             12 professionals, employees and advisors knowledgeable about Nevada labor and wage
             13 law, employment and personnel practices, and about the requirements of Nevada
— ga--g      14 law.
^ 11 £
O I §2
             15         32.   Plaintiffs are informed and believe, and thereon allege, that Plaintiffs
^ o .sp a>
             16 and all other similarly situated employees were not paid for all hours worked, because
             17 all hours worked were not recorded.
X
2
Q
             18         33.   Plaintiffs are informed and believe, and thereon allege, that Defendants
Q    2
I            19 knew or should have known that Plaintiffs and all other similarly situated employees
             20 were entided to receive certain wages for overtime compensation and that they were

             21 not receiving certain wages for overtime compensation.
             22         34.   Plaintiffs are informed and believe, and thereon allege, that Defendants
             23 knew or should have known that Plaintiffs and/or all other similarly situated

             24 employees were entided to be paid at a regular rate of pay, and corresponding

             25 overtime rate of pay, that included all forms of remuneration paid to Plaintiffs and all

             26 other similarly situated employees, including nondiscretionary bonuses and/or other

             27   forms of compensation.
             28


                                                            8
           Case 2:19-cv-00647-JCM-BNW Document 1-3 Filed 04/15/19 Page 12 of 35




            1         35.    Plaintiffs are informed and believe, and thereon allege, that Defendants
            2 knew or should have known that Plaintiffs and all other similarly situated employees

            3 were entitled to receive at least minimum wages for compensation and that, in

            4 violation of Nevada law they were not receiving at least minimum wages and

            5 overtime wages for work that Defendants knew or should have known was

            6 performed off-the-clock.
            7         36,   Plaintiffs are informed and believe, and thereon allege, that Defendants
            8 knew or should have known that Plaintiffs and all other similarly situated employees

            9 were entitled to meal periods in accordance with Nevada law.
Ph
hJ    o    10         37.   Plaintiffs are informed and believe, and thereon allege, that Defendants
^     S
           11 knew or should have known that Plaintiffs and all other similarly situated employees
§1*9
K .9 03
           12 were entitled to rest periods in accordance with Nevada law.
?I
           13         38.   Plaintiffs are informed and believe, and thereon allege, that Defendants

gl-sl           knew or should have known that they were obligated to separately compensate
o|gz
                Plaintiffs and all other similarly situated employees for rest periods when paying
^|®>       16
                them on a piece-rate basis.     In violation of Nevada law. Defendants did not
^31
      59   17 separately compensate Plaintiffs and all other similarly situated employees for rest
X      o
O     o    18 periods.
P     C4

           19         39.   Plaintiffs are informed and believe, and thereon allege, that Defendants
           20 knew or should have known that Plaintiffe and all other similarly situated employees

           21 were entitled to receive complete and accurate wage statements in accordance with
           22 Nevada law. In violation of Nevada law. Defendants did not provide Plaintiffs and

           23 all other similarly situated employees with complete and accurate wage statements.

           24         40.   Plaintiffs are informed and believe, and thereon allege, that Defendants
           25 knew or should have known that Plaintiffs and all other similarly situated employees

           26 were entitled to timely payment of wages upon termination of employment. In
           27 violation of Nevada law. Defendants did not pay Plaintiffs and all otlier similarly

           28 situated employees all wages due, including, but not limited to, overtime wages.


                                                         9
            Case 2:19-cv-00647-JCM-BNW Document 1-3 Filed 04/15/19 Page 13 of 35




             1 minimum wages, and meal and rest period premium wages, within permissible time
             2 periods.

             3         41.    Plaintiffs are informed and believe, and thereon allege, that Defendants
             4 knew or should have known that Plaintiffs and all other similarly situated employees

             5 were entitled to timely payment of wages during their employment. In violation of

             6 Nevada law, Defendants did not pay Plaintiffs and all other similarly situated
             7 employees all wages, including, but not limited to, overtime wages, minimum wages,

             8 and meal and rest period premium wages, within permissible time periods.

             9         42.    Plaintiffs are informed and believe, and thereon allege, that Defendants
a*          10 knew or should have known that Plaintiffs and all other similarly situated employees
     o
^ s
            11 were entided to receive full reimbursement for all business-related expenses and costs
2  I *3
M -2 W
                 they incurred during the course and scope of their employment, and that they did not
I M-
£3l|i       13   receive full reimbursement of applicable business-related expenses and costs they
^ a c3 »
— §<^-S     14 incurred.
2 II
O I ^       _
M £2 a      15        43.  Plaintiffs are informed and believe, and thereon allege, at all times
2 o .S? M
^ I®>       16 herein mentioned. Defendants knew or should have known that they had a duty to
"II-
-|l         17 compensate Plaintiffs and all other similarly situated employees for all hours worked,
o <”        18 and that Defendants had the financial ability to pay such compensation but willfully,
Q
     O)
            19 knowingly, and intentionally failed to do so, and falsely represented to Plaintiffs and
            20 all other similarly situated employees that they were properly denied wages, all in

            21 order to increase Defendants’ profits,
            22               CLASS AND COLLECTIVE ACTION AT J^KGATTONR
            23         44,    Plaintiffs re-allege and incorporate by reference all the paragraphs above
            24 in the Complaint as though fully set forth herein.

            25         45.    Plaintiffs brings this action on behalf of themselves and all other
            26 similarly situated employees and typical employees employed in Nevada as both a
            27 collective action under the FLSA and a class action under Nevada law.

            28


                                                           10
             Case 2:19-cv-00647-JCM-BNW Document 1-3 Filed 04/15/19 Page 14 of 35




              1         46.    Pursuant to the FLSA, 29 U.S.C. § 16(b), the individual Plaintiffs bring
              2 this Complaint as a collective action, also commonly referred to as an “opt-in” class

              3   (“FLSA class’*), on behalf of themselves and all other similarly situated employees, to
              4 wit, a putative class action of cable telephone, television, and internet service
              5 installation technicians employed by Defendants in the state of Nevada within three

              6 (3) years of the filing of this Complaint until entry of judgment after trial.
              7         47.    Plaintiffs COLOSIMO and PORTEUS have each signed a Consent to
              8 Sue Form. See Exhibit 1. Consent to sue fonns are not required for state law claims
              9 under Nev. R. Civ. P. 23.

         o   to         48.    With respect to the Nevada statutory and Nevada common law claims
hJ       2
             11 set forth herein. Plaintiffs bring this action on behalf of themselves and the following
             12 similarly situated and typical employees (“Nevada class”) in Nevada as a class action
2
CO at ^
             13 pursuant to Nev. R. Civ. P. 23: All hourly paid employees employed by Defendants,
_ go, «
             14 in the State of Nevada within two years immediately preceding the filing of this
Z 8^ S
oI §2        15 action until the date of judgment after trial.
I .1®:?      16         49.    The Class is Sufficiently Numerous. Upon information and belief,
     a       17 Defendants employ, and has employed, in excess of 25 Class Members within tlie
 . < 3

2Q       ^
             18 applicable statute of limitations. Because Defendants are legally obligated to keep
§ s          19 accurate payroll records. Plaintiffs allege that Defendants’ records will establish die
             20 identity and ascertainably of members of the Class as well as their numerosity.
             21         50.    The number of class members is so numerous that joinder is
             22 impracticable and would involve many individual actions. Dispositions of these
             23 claims in a class and/or collective action rather than in individual actions will benefit
             24 the parties and the Court.
             25         51.    Plaintiffs Claims are Typical to Those of Fellow Class Members.
             26 Each Class Member is and was subject to the same practices, plans, and/or policies
             27 as Plaintiffs, as follows: (1) Defendants required Plaintiffs and all Class Members to

             28 work under a de facto piecework-without-minimum wage/overtime system as herein

                                                             11
            Case 2:19-cv-00647-JCM-BNW Document 1-3 Filed 04/15/19 Page 15 of 35




             1   described, resulting in Plaintiffs and all Class Members not being paid for time
             2 actually worked, at the proper minimum wage or overtime; (2) as a result of working
             3 employees without compensation due to de fac^ piecework-without-minimum
             4 wage/overtime system as herein described. Defendants failed to provide requisite
             5 meal and rest periods; and (3) as a result of working employees without
             6 compensation due to de facto piecework-without-minimum wage/overtime system as

             7 herein described and not paying for time actually worked. Defendants failed to pay

             8 Plaintiffs and Class Members who are former employees all wages due and owing at
             9 the time of their termination or separation from employment
Ph
     o      10         52.    Common Questions of Law and Fact Exist. There is a well-defined
^    2
            11   community of interest in the questions of law and fact affecting the class as a whole.
O 2 d
            12 Common questions of law and fact exist and predominate as to Plaintiffs and the
z  I
CO & J ^
            13 Class, including, without limitation the following: (1) whether the time recorded by

            14 Plaintiffs and all other class Members but not paid due to Defendants* conduct as
Z I'l §S
O I SZ
            15 herein described; (2) whether Defendants failed to pay a premium rate of one and
5^ 's.spa
            16 one half times their regular rate for all hours worked in excess of 40 hours a week,

     S      17 and if they were paid less than one and one half the minimum wage, then for all
X
o
Q
  <2        18 hours worked in excess of 8 hours a day; (3) whether Plaintiffs and Class Members
     O)
            19 were compensated for “all time worked by the employee at the direction of the

            20 employer, including time worked by the employee that is outside the scheduled hours
            21   of work of the employee” pursuant to the Nevada Administrative Code (“NAC**) §
            22 608.115(1), and NRS § 608.016; and (4) whether Defendants delayed final payment to
            23 Plaintiffs and Class Members who are former employees in violation of NRS §§
            24 608.020-050.
            25         53.    Plaintiffs Are Adequate Representatives of the Class. Plaintiffs will
            26 fairly and adequately represent the interests of the Class because Plaintiffs are
            27 members of the Class; they have issues of law and fact in common with all members
            28 of the Class, and they do not have any interests antagonistic to the members of the

                                                           12
             Case 2:19-cv-00647-JCM-BNW Document 1-3 Filed 04/15/19 Page 16 of 35




              1   Class. Plaintiffs and counsel are aware of their fiduciary responsibilities to Members
              2 of the Class and are determined to discharge those duties diligendy and v^rously by

              3 seeking the maximum possible recovery for the Class.

              4         54.    A Class Action Is A Superior Mechanism to Hundreds Of
              5 Individual Actions. A class action is superior to other available means for the fair

              6 and efficient adjudication of their controversy. Each Member of the Class has been

              7 damaged and is entided to recovery by reason of Defendants’ illegal policy and/or

              8 practice of failing to compensate its employees in accordance with Nevada wage and

              9 hour law. The prosecution of individual remedies by each member of the Class will
a*           10 be cost prohibitive and may lead to inconsistent standards of conduct for Defendants
      o
hJ    s
             11   and result in the impairment of the rights and the disposition of their interest
O s
hI”          12 through actions to which they were not parties.
2 I &-
CO fr ? TT
             13                             FIRST CLAIM FOR RELIEF
—
^ .ii •« >   14      Failure to Pay Minimum Wages in Violation of the Nevada Constitution
o| gz        15
                                 (on Behalf of Plaintiffs and all members of the Class)
  •s.spS
^ .i^>       16         55.    Plaintiffs re-allege and incorporate by reference all the paragraphs above
^21 JS§5
             17 in the Complaint as though fully set forth herein.
X    e o
o <“
   o         18         56.    Article 15, Section 16(B) of the Nevada Constitution provides that an
Q
Q     O)
<            19 employer sha// pay a minimum wage, such wage to be published in a bulletin by the
§
             20 Governor or the State agency designated by the Governor by April 1 of each year

             21   announcing the adjusted rates, which shall take effect the following July 1. See also
             22 NRS § 608.250 (setting forth that the Labor Commissioner is to establish the

             23 minimum wage).

             24         57.    Article 15, Section 16(B) of the Nevada Constitution further provides
             25 that (1) the provisions of the section may not be waived by agreement between the

             26 employee and employer; (2) an employee claiming violation of the section may bring

             27 an action against the employer in the Nevada courts to enforce the provisions of the

             28 section, “and shall be entided to all remedies available under the law or in equity


                                                            13
             Case 2:19-cv-00647-JCM-BNW Document 1-3 Filed 04/15/19 Page 17 of 35




              1   appropriate to remedy any violation of the section, including but not limited to back
              2   pay, damages, reinstatement or injunctive relief*; (3) an employee who prevails in any
              3   action to enforce the section “shall be awarded her or her reasonable attomey*s fees
              4   and costs.”
              5          58.    NRS § 608.260 provides:
              6                 If any employer pays any employee a lesser amount than the
                         minimum wage prescribed by regulation of the Labor Commissioner
              7
                         pursuant to the provisions of NRS 608.250, the employee may, at any
              8          time within 2 years, bring a civil action to recover the difference between
                         the amount paid to the employee and the amount of the minimum wage.
              9
                         A contract between the employer and the employee or any acceptance of
Cm
     o       10          a lesser wage by the employee is not a bar to the action.
hJ 2
o g|         11

g|“          12          59.    Further, NRS § 608.140 provides reasonable attorney fees to a
“IN          13 prevailing employee.
o
~2 I8*§ >    14          60.    As descnbed above, due to Defendants’ company-wide scheduling
o|           15 practices and policies. Plaintiffs and all other similarly situated employees were forced
5? •s.spi)
             16 to forego meal breaks and/or have their meal breaks interrupted by work and were
00 o S 53
1211“’       17 not relieved of all duties for unpaid meal periods Sand were not relieved of all duties

2            18   for unpaid meal periods, in order to complete their assigned installation
Q
     O)
             19 appointments.      For the same reasons. Plaintiffs and all other similarly situated
             20 employees were also required to perform work off-the-clock after their scheduled
             21 shift to complete their assigned calls and appointments. In addition. Defendants
             22 systematically required Plaintiffs and all other similarly situated employees to clock
             23 out for meal periods so that employee time records reflected meal periods were taken
             24 when, in actuality, they were not. Defendants did not pay at least minimum wages
             25 for off-the-clock hours that qualified for overtime premium pajmient. Also, to the
             26 extent that these off-the-clock hours did not qualify for overtime premium payment,
             27 Defendants did not pay at least minimum wages for those hours worked off-the-
             28 clock.

                                                             14
            Case 2:19-cv-00647-JCM-BNW Document 1-3 Filed 04/15/19 Page 18 of 35




             t         61.   Defendants’ failure to pay Plaintiffs and all other similarly situated
             2 employees minimum wages violates the NV Constitution, Art. 15, Sec. 16; NRS §§

             3 608.250, 608.260, and NAC § 608.100.

             4        62.    Wherefore, Plaintiffs demand for themselves and for Class Members
             5 payment by Defendants at the minimum wage for all hours that were unlawfully

             6 withheld for the two years immediately preceding the filing of this Complaint until
             7 the date of judgment after trial, together with attorneys* fees, costs, and interest as

             8 provided by law.

             9                           SECOND CLAIM FOR RKT JKF
Oh
            10
                             Failure to Pay Wages for All Hours Worked in Violation
     O
^ s                                       of NRS §§ 608.140 and 608.016
            11                  (on Behalf of Plaintiffs and all members of the Class)
O S 'S
            12        63.    Plaintiffs re-allege and incorporate by reference all the paragraphs above
   9 <e —
CO & ^
            13 in the Complaint as though fully set forth herein.
oils
— gc^-s     14
a s -S g              64.  NRS § 608.140 proAndes that an employee has a private right of action
0| gz
            15 for unpaid wages. Nevil/e v. Eighth Judicial Dist. C/., 133 Nev. Adv. Rep. 95, 406 P.3d
^ 's.spa
            16 499, 500 (2017).
            17
-II                   65.    Further, NRS § 608.140 provides reasonable attorney fees to a
            18 prevailing employee.
Q    o>
            19        66.    NRS § 608.016 requires that: “An employer shall pay to the employee
            20 wages for each hour the employee works. An employer shall not require an employee
            21 to work without wages during a trial or break-in period.”
            22        67.    NAC § 608.115(1) requires: “An employer shall pay an employee for all
            23 time worked by the employee at the direction of the employer, including time worked
            24 by the employee that is outside the scheduled hours of work of the employee.”
            25        68.    Defendants did not pay employees for all time worked before the
            26 commencement of the employee’s regular shift start time nor all time worked after
            27 the end of their regularly scheduled shift time.
            28 ///

                                                           15
              Case 2:19-cv-00647-JCM-BNW Document 1-3 Filed 04/15/19 Page 19 of 35




               1         69.      As described above, due to Defendants’ company-wide scheduling
               2 practices and policies, Plaintiffs and all other similarly situated employees were forced

               3 to forego meal breaks and/or have their meal breaks interrupted by work and were

               4 not relieved of all duties for unpaid meal periods and were not relieved of all duties

               5   for unpaid meal periods, in order to complete their assigned installation
               6 appointments.       For the same reasons, Plaintiffs and all other similarly situated
               7 employees were also required to perform work off-the-clock after their scheduled

               8 shift to complete their assigned calls and appointments.       In addition. Defendants
               9 systematically required that Plaintiffs and all other similarly situated employees to
04
      o       10 clock out for meal periods so that employee time records reflected meal periods were
      S
              11   taken when, in actuality, they were not. Defendants did not pay at least minimum
ill           12 wages for off-the-clock hours that qualified for overtime premium payment. Also, to
CO g* $ •q*
^ 3 *^2 O'    13 the extent that these off-the-clock hours did not qualify for overtime premium
^ -3 cS »
              14 payment. Defendants did not pay at least minimum wages for those hours worked
2: III
O 'g §z
              15 off-the-clock.
u •s.spa
              16         70.    Defendants’ failure to pay Plaintiffs and all other similarly situated
wj g a
              17 employees minimum wages violates NRS § 608.016 and NAC § 608.115(1).
  ^ 3
X B ,9
2
Q
              18         71.    Defendants did not pay Plaintiffe and the Class for every hour forked.
     Oi
Q
<             19         72.    Wherefore, Plaintiffs demands for themselves and for all Class
              20 Members payment by Defendants at their regular rate of pay, or any applicable

              21   overtime premium rate, whichever is higher, for the times worked each shift but not
              22 paid, for two years immediately preceding the filing of this complaint until the date of

              23 judgment after trial, together with attorneys’ fees, costs, and interest as provided by

              24 law.

              25 ///

              26 ///

              27 ///
              28 ///


                                                            16
              Case 2:19-cv-00647-JCM-BNW Document 1-3 Filed 04/15/19 Page 20 of 35




               1                          THIRD CLAIM FOR RELIEF
                      Failure to Pay Overtime Wages in Violation of NRS 608.140 and 608.018
               2
                                  (on Behalf of Plaintiffs and all members of the Class)
               3

               4         73.    Plaintiffs re-allege and incorporate by this reference all the paragraphs
               5   above in this Complaint as though fully set forth herein.
               6         74.    NRS § 608.140 provides that an employee has a private right of action
               7   for unpaid wages.
               8         75.    Further, NRS § 608.140 provides reasonable attorney fees to a
               9 prevailing employee.

      o       10         76.    NRS § 608.018(1) provides as follows:
 1    2
              11                An employer shall pay 11/2 times an employee’s regular wage
§ oM                     rate whenever an employee who receives compensation for employment
              12
                         at a rate less than 1.1/2 times tlie minimum rate prescribed pursuant to
CO & 5 ^
              13         NRS 608.250 works:
vJ --
    « ea ee
              14
zliE
O 'sjz
                                       (a)    More than 40 hours in any scheduled week of work;
              15                or
q
S g®>         16
 CQ A b 13                             (b) More than 8 hours in any workday unless by mutual
l-H ’g ® J
              17                agreement the employee works a scheduled 10 hours per day for 4
       9
X                               calendar days within any scheduled week of work.
O <“
   o          18
Q  04
      a
              19         11.    NRS 608.018(2) provides as follows:

              20                 An employer shall pay 11/2 times an employee’s regular wage
                         rate whenever an employee who receives compensation for employment
              21         at a rate not less than 11/2 times the minimum rate prescribed pursuant
              22         to NRS 608.250 works more than 40 hours in any scheduled week of
                         work.
              23

              24         78.    Defendants have, on a company-wide basis, failed to implement any

              25 policies to authorize and permit technicians like Plaintiffs and all other similarly

              26 situated employees to take compliant meal periods and instead, engage in a practice
              27 of discouraging and impeding technicians from taking meal periods by requiring tliat

              28 they complete jobs within set times.      Defendants have, on a company-wide basis.

                                                             17
               Case 2:19-cv-00647-JCM-BNW Document 1-3 Filed 04/15/19 Page 21 of 35




                1   failed to schedule technicians for meal periods even though they are aware and know
                2 that employees are entitled to such meal periods. For example, within the relevant

                3 time period, Plaintiffs frequently worked through their shift of 8 to 10 hours without

                4   being relieved of their duties to take a meal period. As a result of this company-wide
                5   failure to schedule meal periods. Plaintiffs and all other similarly situated employees
                6 were rarely, if ever, permitted and authorized to take uninterrupted 30-niinute meal
                7 periods during shifts to which they were entitled to receive a meal period.

                8 Additionally, Defendants systematically, and on a company-wide basis, scheduled and

                9 dispatched their technicians to respond to installation appointments without building
Cu,
       o       10 in sufficient time to allow for 30-minute meal periods, such that Plaintiffe and aU
       s
o g|           11 other similarly situated employees were prevented from taking all timely,

§1“
^ a ^»
               12 uninterrupted thirty (30) minute meal periods, and also led to them working off-the-
CO I ^
               13 clock after their shifts and/or during their meal periods to complete their assigned
      o ^ *3
^ « *3 5       14 appointments.      Appointments regularly took longer than the time Defendants
S-J 0 £
O p 0 z
?? *^2   a     15 allotted for them such that Plaintiffs and all other similarly situated employees were
   'S.5P§b
               16 not able to take compliant meal period(s).         And, upon information and belief.
»—I ‘Ia ^
        S j^
        0
               17 Defendants had no mechanism in place to permit Plaintiffs and all other similarly
X
o <“
   o           18 situated employees to take meal periods when the schedule was thrown off because
Q
       O)
               19 one or more of their appointments took longer than the scheduled time.
               20 Defendants* company-wide policy and/or practice of allotting too little time for the

               21 technicians to actually complete the jobs, while still requiring that technicians be on
               22 time for their next appointment, prevented Plaintiffs and all other similarly situated

               23 employees from being relieved of their duties for meal periods.

               24         79.    Further, Defendants systematically and on a company-wide basis
               25 required their technicians to clock out for meal breaks that were never taken, or were

               26 late, short, and/or interrupted, or otherwise later altering records to show that meal
               27 breaks had been taken.       As a result of Defendants* scheduling practices and/or
               28 policies. Plaintiffs and all other similarly situated employees routinely had meal

                                                              18
                 Case 2:19-cv-00647-JCM-BNW Document 1-3 Filed 04/15/19 Page 22 of 35




                  1   periods that were missed, late, short, and/or interrupted. In addition, Defendants
                  2 did not provide Plaintiffs and all other similarly situated* employees with second 30-

                  3 minute meal periods on days that they worked in excess of 10 hours in one day.

                  4 Plaintiffs and/or all other similarly situated employees did not sign valid meal break

                  5 waivers on days that they were entitled to meal periods but were not relieved of all

                  6 dudes.

                  7          80.   Defendants also had a company-wide practice and/or policy of
                  8 requiring Plaintiffs and all other similarly situated employees to carry a company

                  9 cellular phone which they were encouraged to leave on and answer during tlie
cu               10 workday, including during meal breaks, upon threat of being disciplined or written up
^  o
^ s
                 n    for failing to communicate. For example, Plaintiffs frequently would have their meal
2  I‘3
K .S 03
                 12 breaks interrupted by his supervisor calling them on the company cellular phone
2 a S’-
                 13 requesting that they work on the next job. Defendants knew or should have known

-I'Si
2 11 i
                 14 that Plaintiffs and all other similarly situated employees were being made to
O 'e g Z
                 15 communicate with their supervisors while off-the-clock in order to meet Defendants’
2 o.s?a
ro       C
                 16 expectations, but failed to compensate them for this off-the-clock work,             And,
WJ   H   Ld M
            sa
M g
---- » ^         17 although Defendants’ supervisors regularly contacted Plaintiffs on their company
 X e o
                 18 cellular phone while they were clocked out for their meal breaks to discuss work-
M        M
Q        o>
<                19 related matters, Defendants failed to pay them for this time. Defendants knew or

                 20 should have known that as a result of its policies, that Plaintiffs and all other similarly

                 21   situated employees were performing some of their assigned duties off-tlie-clock
                 22 and/or during meal periods and were suffered or permitted to perform work for

                 23 which they were not paid. Defendants also knew, or should have known, that it did

                 24 not compensate Plaintiffs and all other similarly situated employees for this off-the-

                 25 clock work.

                 26          81.   Because Plaintiffs and all other similarly situated employees sometimes
                 27 worked shifts of eight (8) hours a day or more or forty (40) hours a week or more,

                 28 some of this off-the-clock work qualified for overtime premium pay. Therefore,


                                                                 19
              Case 2:19-cv-00647-JCM-BNW Document 1-3 Filed 04/15/19 Page 23 of 35




               1   Plaintiffs and all other similarly situated employees were not paid overtime wages for
               2 all of the overtime hours tliey worked. Defendants’ failure to pay Plaintiffs and all

               3 other similarly situated employees the balance of overtime compensation violates the

               4 provisions of Nevada law.

               5         82.    Furthermore, Defendants did not pay Plaintiff and all other similarly
               6 situated employees the correct overtime rate for the recorded overtime hours that

               7 they generated. In addition to an hourly wage, Defendants paid Plaintiffs and/or all

               8 other similarly situated employees incentive pay and/or nondiscretionary bonuses.

               9 However, in violation of Nevada law, Defendants failed to incorporate all

     o        10 remunerations, including incentive pay and/or nondiscretionary bonuses, into ihe
J    2
              11   calculation of the regular rate of pay for purposes of calculating the overtime wage
§11           12 rate. Therefore, during times when Plaintiffs and/or other all other similarly situated
iCQ I& I 5
              13 employees worked overtime and received these other forms of pay, Defendants

zti >
O 'p CQ Z
              14 failed to pay all overtime wages by paying a lower overtime rate than required.

          a   15         83.    Because of this Defendants’ unlawful conduct as herein described.
5 's.spa
              16 Defendants did not pay Plaintiffs and the Class for all time worked before the
^31 JS5.3
      s
              17 commencement of the employee’s regular shift start time nor all time worked after
o <“
   o          18 the end of their regularly scheduled shift time.
Q  oi
Q    o»
              19         84.    Because of this Defendants’ unlawful conduct as herein described,
              20 Defendants did not pay Plaintiffs and Class Member daily overtime premium a

              21   regular rate of less tlian one and one half times the minimum wage premium pay and,
              22   failed to pay a weekly premium overtime rate of pay of time and one half their
              23   regular rate for all members of the Class Members who worked in excess of forty
              24 (40) hours in a week in violation of NRS §§ 608.140 and 608.018.

              25         85.    Wherefore, Plaintiffs demand for themselves and for the Class
              26 Members payment by Defendants at one and one half times their “regular rate” of

              27 pay for all hours worked in excess of eight (8) hours in a workday for those class

              28 members whose regular rate of pay did not exceed the one and one half the


                                                             20
            Case 2:19-cv-00647-JCM-BNW Document 1-3 Filed 04/15/19 Page 24 of 35




             1   minimum wage set by law, and premium overtime rate of one and one half their
             2 regular rate for all class members who worked in excess of forty (40) hours a

             3 workweek during the Class Period together with attorneys* fees, costs, and interest as

             4 provided by law.

             5                         FOURTH CLAIM FOR RELIEF
                      Failure to Timely Pay All Wages Due and Owing Upon Termination
             6
                                   Pursuant to NRS 608.140 and 608.020-.050
             7                         (on Behalf of Plaintiffs and the Class)
             8         86.   Plaintiffs re-allege and incorporate by reference all the paragraphs above
             9 in the Complaint as though fully set forth herein.

^    o      10         87.   NRS § 608.140 provides that an employee has a private right of action
J    2
            11   for unpaid wages.
O si
            12         88.   Furtlier, NRS § 608.140 provides reasonable attorney fees to a
z a &_
03 & ^ ’9
            13 prevailing employee.
— §*^-i     14         89.   NRS § 608.020 provides that “[w]henever an employer discharges an
s J s .s
O p es ?
9? £ 2      15 employee, the wages and compensation earned and unpaid at the time of such
u 's.sfa
% !“>       16 discharge shall become due and payable immediately.**
"I          17         90.   NRS § 608.040(l)(a-b), in relevant part, imposes a penalty on an
2
Q
  ■'S
    e>4
            18 employer who fails to pay a discharged or quitting employee: ‘‘Within 3 days after the
P    2
I           19 wages or compensation of a discharged employee becomes due; or on the day the

            20 wages or compensation is due to an employee who resigns or quits, the wages or

            21   compensation of the employee continues at the same rate from the day the employee
            22 resigned, quit, or was discharged until paid for 30 days, whichever is less.**

            23         91.   NRS § 608.050 grants an “employee lien’* to each discharged or laid-off
            24 employee for the purpose of collecting the wages or compensation owed to them “in

            25   the sum agreed upon in the contract of employment for each day the employer is in
            26 default, until the employee is paid in full, without rendering any service therefor; but

            27 the employee shall cease to draw such wages or salary 30 days after such default.”

            28

                                                           21
       i *        Case 2:19-cv-00647-JCM-BNW Document 1-3 Filed 04/15/19 Page 25 of 35




                   1         92.   By failing to pay Plaintiffs and all membets of the Class who ate former
                   2 employees for all hours worked in violation of state law, at the correct legal rate,

                   3 Defendants have failed to timely remit all wages due and owing to Plaintiffs and all

                   4 members of the Class who are former employees.

                   5        93.    Despite demand, Defendants willfully refuses and continues to pay
                   6 Plaintiffs and all Class Members who are former employees.

                   7        94.    Wherefore, Plaintiffs demand thirty (30) days wages undet NRS §§
                   8 608.140 and 608.040, and an additional thirty (30) days wages under NRS 608.140

                   9 and 608.050, for all members of the Class who are former employees together with

                  10 attorneys’ fees, costs, and interest as provided by law.
H s
r?      ^         11                           FIFTH CLAIM FOR RELIEF
S I^                     Failure to provide meal periods in violation of NRS §§ 608.140 and 608.019
11”               12
                                             (on Behalf of Plaintiffs and the Class)
^ <3         o\   13
-1^!              14        95.    Plaintiffs re-allege and incorporate by reference all the paragraphs above
gllj
                  15 in the Complaint as though fully set forth herein.
^ ’s.spa
                  16        96.    NRS § 608.019 (1) requires, "An employer shall not employ an
"il-
— g «             17 employee for a continuous period of 8 hours without permitting the employee to
X =1
§<o
Q  C4
                  18 have a meal period of at least one-half hour. No period of less than 30 minutes
Q      a
<                 19 interrupts a continuous period of work for the purposes of this subsection.”

                  20        97.    NAC 608.16 requires, “Except as otherwise provided in NRS 608.0195
                  21   and 608.215, an employer shall pay to the employee wages for each hour the
                  22 employee works. An employer shall not require an employee to work without wages

                  23 during a trial or break-in period.”

                  24        98.    During the relevant time period, Defendants had a company-wide
                  25 policy and/or practice of scheduling its technicians to respond to calls/appointments

                  26 in such a way that prevented Plaintiffs and all other similarly situated employees from

                  27 taking compliant meal periods. As a result of this practice and/or policy, Plaintiffs

                  28 and all other similarly situated employees were required to continue to perform their

                                                                 22
               Case 2:19-cv-00647-JCM-BNW Document 1-3 Filed 04/15/19 Page 26 of 35




                1   duties without being able to take timely, compliant meal periods. Additionally,
                2 Defendants prevented Plaintiffe and all other similarly situated employees from being

                3 relieved of their duties for meal periods by discouraging Plaintiffs and all other

                4 similarly situated employees from taking compliant breaks due to their policy of

                5 requiring that technicians keep on and answer their company cellular phones, upon

                6 threat of being disciplined or written up, even while clocked out for meal breaks.
                7 Defendants also had a company-wide practice and/or policy of effectively clocking

                8 out employees for meal breaks that were never taken, shortened, and/or interrupted.

                9         99.     As also stated, Defendants had a company-wide policy and/or practice
Ph
      O        10 of failing to schedule Plaintiffs and all other similarly situated employees for meal
      2
               11 periods.      Meanwhile, Defendants knew Plaintiffs and all other similarly situated
2  I 9
m .9 CO
W « ^          12 employees* appointments were scheduled such that they were constantly traveling to
               13 additional appointments or being interrupted by supervisors calling about
—I             14 appointments, which impeded and prevented them from taking uninterrupted 30-
OI gz          15 minute meal periods. As a result of Defendants* failure to schedule meal periods,
               16 Plaintiffs and all other similarly situated employees were made to continue to
m e h (3
»-( ‘S a> Jj
      ■S
       s
               17 perform their duties without taking timely, compliant meal periods.           Defendants
X
o<    o        18 further knew, or should have known, that they did not pay Plaintiffs and all other
Q     cq
Q     o
               19 similarly situated employees meal period premium wages when they were missed or
               20 taken late.

               21         100.    At all times herein mentioned, Defendants knew or should have known
               22 that as a result of thes'e policies, Plaintiffs and all other similarly situated employees

               23 were prevented from being relieved of all duties and required to perform some of

               24 their assigned duties during meal periods and that Defendants did not pay Plaintiffs

               25 and all other similarly situated employees meal period premium wages when they
               26 were interrupted. As a result, Plaintiffs and all other similarly situated employees had
               27 to work through some or all of their meal periods, have tlieir meal periods

               28 interrupted to hurry to the next call/appointment, and/or wait extended periods of


                                                              23
    ,» *    Case 2:19-cv-00647-JCM-BNW Document 1-3 Filed 04/15/19 Page 27 of 35




             1 time before taking meal periods.        For example, Plaintiffs and all other similarly
             2 situated employees were made to work over 8 to 10 hours straight before Defendants

             3 permitted and authorized them to take their meal periods. Furthermore, Defendants

             4 did not provide Plaintiffs and all other similarly situated employees with second 30-
             5 minute meal periods on days that they worked in excess of ten (10) hours in one day.

             6 Defendants knew or should have known that their failure to schedule meal periods
             7 would result in a failure to provide Plaintiffs and all other similarly situated

             8 employees witli full and timely meal periods as required by Nevada law.

             9         101.   Plaintiff and all other similarly situated employees did not sign valid
^    o      10 meal break waivers on days that they were entitied to meal periods but were not
     S
            11 relieved of aU duties. Instead, and as stated, Defendants required Plaintiffs and all
            12 other situated employees to sign blanket meal period waivers during the new-hire
CQ E- S 2
O ^ S       13 process, which are invalid.

2; !•§ g    14         102.   Moreover, Defendants engaged in a systematic, company-wide policy to
O I §Z
            15 not pay meal period premiums. Alternatively, to the extent that Defendants did pay
^.i»>       16 Plaintiffe and all other similarly situated employees one (1) additional hour of
>521 §5
     9
            17 premium pay for missed, meal periods, Defendants did not pay Plaintiff and/or all
o <“
   O        18 other similarly situated employees at the correct rate of pay for premium wages
Q    04
Q    O)
            19 because Defendants failed to include all forms of compensation, such as incentive
            20 pay and/or nondiscretionary bonuses, in die regular rate of pay. As a result, to the

            21 extent Defendants paid Plaintiffs and all other similarly situated employees premium
            22 pay for missed meal periods, it did so at a lower rate than required by law. As a

            23 result, Defendants failed to provide Plaintiffs and all other similarly situated

            24 employees compliant meal periods and failed to pay the full meal period premiums
            25 due.
            26         103.   Defendants* conduct violates Nevada law.         Plaintiff and all other
            27   similarly situated employees ate therefore entitled to recover civil penalties pursuant
            28 to NRS § 608.140.


                                                           24
            Case 2:19-cv-00647-JCM-BNW Document 1-3 Filed 04/15/19 Page 28 of 35




             1                           SIXTH CLAIM FOR TtRT.TKF
             2
                   Failure to Provide Rest Periods in violation of NRS §§ 608.140 and 608.019
                                       (on Behalf of Plaintiffs and the Class)
             3

             4         104.   Plaintiffs re-allege and incorporate by reference all the paragraphs above
             5 in the Complaint as though fully set forth herein.

             6         105.   NRS § 608.019(2) provides:
             7               Every employer shall authorize and permit all his or her
                       employees to take rest periods, which, insofar as practicable, shall be in
             8
                       the middle of each work period. The duration of the rest periods shall be
             9         based on the total hours worked daily at the rate of 10 minutes for each
Ph                     4 hours or major fraction thereof. Rest periods need not be authorized
            10
       o
       o               however for employees whose total daily work time is less than 3 and
            11         one-half hours. Authorized rest periods shall be counted as hours
g   I3
PQ .S 03               worked, for which there shall be no deduction from wages.
« 2^        12
2 g.
            13         106. At all relevant times, NRS § 608.019(2) was applicable to Plaintiff and
— § ^ -s    14 all other similarly situated employees* employment by Defendants.
2 s-S i
o| gz       15         107.   Under Nevada law, employers tliat use a piece-rate compensation
SJ •s.spa
            16 system must compensate employees separately for their rest periods. NRS §
^2||J
       44
       a
            17 608.019(2). A piece-rate compensation system that does not separately compensate

       o    18 employees for rest periods does not comply with Nevada*s minimum wage law.
Q
Q      O
       •H
            19 NRS 608.016; NAC 608.115.

            20         108.   During the relevant time period, Defendants compensated Plaintiff and
            21   all other similarly situated employees in various ways, including on a piece-rate basis
            22 only for certain activities.    However, Defendants did not separately compensate
            23 Plaintiffs and all other similarly situated employees rest periods during the times they

            24 were compensated on a piece-rate basis, as required,             Defendants* Mure to
            25 separately compensate Plaintiffs and all other similarly situated employees for rest

            26 breaks when paying tliem on a piece-rate basis violates Nevada law.

            27         109.   During the relevant time period, Defendants regularly failed to
            28 authorize and permit Plaintiffs and all other similarly situated employees to take 10

                                                           25
               Case 2:19-cv-00647-JCM-BNW Document 1-3 Filed 04/15/19 Page 29 of 35




                1   minute rest period per each four (4) hour period worked or major fraction thereof.
                2 As with meal periods, Defendants* scheduling policies and practices, or lack thereof,

                3 prevented Plaintiff and ail other similarly situated employees from being relieved of

                4 all duty in order to take compliant rest periods. Defendants similarly had no practice

                5 or policy of scheduling rest periods for Plaintiff and all other similarly situated

                6 employees. As a result. Plaintiff and all other similarly situated employees would

                7 work sliifts in excess of 3.5 hours without 10 minute rest periods to which they were

                8 entitled. Throughout his employment, Plaintiffs regularly worked straight through

                9 their shifts without taking 10 minute rest periods.
P~i
      o        10         110.   At the same time. Defendants implemented a company-wide policy to
^     2
               11   not pay rest period premiums. Alternatively, to the extent that Defendants did pay
Si|
               12 Plaintiffs and all other similarly situated employees one (1) additional hour of
Hi-
CO & $ <«r
O ^        S   13 premium pay for missed rest periods. Defendants did not pay Plaintiffs and/or all
— §»^-S
    (0 <9      14 other similarly situated employees at the correct rate of pay for premium wages
^ 8 «o >
o| §z          15 because Defendants failed to include all forms of compensation, such as incentive
2t   a
 ■ss’li
               16 pay and/or nondiscretionary bonuses, in the regular rate of pay. As a result, to the
421 s 3
” ^
   II 3
               17 extent Defendants paid Plaintiffs and all other similarly situated employees premium
 X C ,2
2Q    C4
               18 pay for missed rest periods, it did so at a lower rate than required by law. As a result.
Q
<              19 Plaintiffs and all other similarly situated employees were denied rest periods and
s              20 failed to pay the full rest period premiums due, in violation of Nevada law.

               21         111.   Defendants* conduct violates Nevada law.         Plaintiff and all other
               22 similarly situated employees are therefore entitled to recover civil penalties pxjrsuant

               23   to NRS § 608.140.
               24 ///

               25   ///

               26 ///

               27   ///

               28 ///


                                                              26
                 Case 2:19-cv-00647-JCM-BNW Document 1-3 Filed 04/15/19 Page 30 of 35




                  1                          SEVENTH CLAIM FOR RELIEF
                                     Failure to Pay Minimum Wages in Violation of the
                  2
                                          Fair Labor Standards Act, 29 U.S.C. § 206
                  3                   (on Behalf of Plaintiffs and all members of ^e Class)
                  4
                  5         112.   Plaintiffs re-allege and incorporate by reference all the paragraphs above
                  6 in the Complaint as though fully set forth herein.
                  7        113.    Pursuant to the FLSA, 29 U.S.C. § 206, Plaintiffs and all other similarly
                  8 situated employees were entitled to a minimum wage for all hours worked.

                  9        114. As a result of Defendants’ practices as described herein, Defendants

1^       o       10 willfully failed to make minimum wage payments.
^        2
                 11        115.    Wherefore, Plaintiffs demand for tiiemselves and for Class Members
S si
11“              12 unpaid overtime wages and/or unpaid minimum wages, and pursuant to 29 U.S.C. §
2 I
CO &     ^
     d       S   13 216(b), additional liquidated damages of 100% of any unpaid minimum wages, such
—                14 sums to be determined based upon an accounting of the hours worked by, and wages
z'lli
                 15 actually paid to. Plaintiffs and all other similarly situated employees, together with
^ o .sp a
                 16 attorneys* fees, costs, and interest as provided by law.
 to     S S3
^    « 2 -3
____ K piS
                 17                           EIGHTH CLAIM FOR RELIEF
                                         Failure to Pay Overtime in Violation of the
                 18
Q                                         Fair Labor Standards Act, 29 U.S.C. § 207
9 s              19                   (on Behalf of Plaintiffs and all members of the Class)
I                20        116.    Plaintiffs re-aUege and incorporate by reference all the paragraphs above
                 21 in the Complaint as though fully set forth herein.
                 22        117.    29 U.S.C. 207(a)(1) provides:
                 23              Except as otherwise provided in this section, no employer shall employ
                 24
                           any of his employees who in any workweek is engaged in commerce or in the
                           production of goods for commerce, or is employed in an enterprise engaged in
                 25        commerce or in the production of goods for commerce, for a workweek
                           longer than forty hours unless such employee receives compensation for his
                 26
                           employment in excess of the hours above specified at a rate not less than one
                 27        and one-half times the regular rate at which he is employed.
                 28

                                                                27
                 Case 2:19-cv-00647-JCM-BNW Document 1-3 Filed 04/15/19 Page 31 of 35
   *




                  1         118.   Plaintiffs and all other similarly situated employees worked more than
                  2 forty hours per week for Defendants.

                  3         119.   As a result of Defendants* practices as described herein, Defendants
                  4 willfully failed to make said overtime payments.
                  5         120.   Wherefore, Plaintiffs demand for themselves and for Class Members
                  6 unpaid overtime wages and, pursuant to 29 U.S.C. § 216(b), additional liquidated

                  7 damages of 100% of any unpaid overtime wages, such sums to be determined based

                  8 upon an accounting of the hours worked by, and wages actually paid to, Plaintiffs

                  9 and all other similarly situated employees, together with attorneys* fees, costs, and
  CU             10 interest as provided by law.
        o
  ^     2
  eg    s        11                                  JURY TRIAL DEMANDED
  S  i'3CO
  K .9
                 12                Plaintiffs hereby demand a jury trial pursuant to Nevada Rule of CivR
  ^ (3 •|i5 o\   13 Procedure 38.
  — cti, «
                 14                                    PRAYER FOR RELIEF
  2 l| i
  O *g <0 Z
                 15                Wherefore Plaintiffs, individually and on behalf of all Members of the
  ^ o .5P a
                 16 Class alleged herein, prays for relief as follows:
. hH
  W .3u S
                 17         1.     For an order certifying the action as a traditional class action under
  X =1
                 18 Nevada Rule of Civil Procedure Rule 23 on behalf of all members of the Class;
                 19         2.     For an order appointing Plaintiffs as the Representatives of the Class
  s              20 and dieir counsel as Class Counsel for the Class;

                 21         3.     For an order conditionally certifying the action under the FLSA and
                 22 providing notice to aU FLSA class members so they may participate in the lawsuit;

                 23         4.     For damages according to proof for minimum wage rate, the regular
                 24 rate or the overtime premium rate, if applicable, for all hours worked but not paid
                 25 due the Defendants* unlawful conduct as herein alleged;

                 26         5.     For waiting time penalties pursuant to NRS §§ 608.140 and 608.040-
                 27 .050;

                 28         6.     For liquidated damages pursuant to 29 U.S.C. § 216(b);

                                                                 28
        *i v'
                Case 2:19-cv-00647-JCM-BNW Document 1-3 Filed 04/15/19 Page 32 of 35
 it




                 1        7.    For interest as provided by law at the maximum legal rate;
                 2        8.    For reasonable attorney’s fees in accordance with Nevada Revised
                 3 Statutes;

                 4        9.    For costs of suit incurred herein;
                 5        10.   For pre-judgment and post-judgment interest, as provided by law; and
                 6        11.   For such other and further relief as the Court may deem just and
                 7 proper.

                 8              DATED this     2E    day of jhom/.2019.
                 9                                  Maddm I Isaacson | Cisneros LLP
CU
^       o       10
        S
                11
2 i‘3
                12                                  By:
2
CO a
   I S’-
     »                                                 Troy L. Isaac^n,iEsq., NV Bar No. 6690
                13
                                                       Norberto J. Cisneros, Esq., NV Bar No. 8782
— go--S         14                                     Barbara McDonald, Esq., NV Bar No. 11651
2 II i
O P Az                                                 11920 Southern Highlands Parkway, Suite 100
                15
2 o .S? a                                              Las Vegas, Nevada 89141
                16                                     Attorneys for Plaintiff
      » *»      17
“       fl

2
Q
                18
Q       o>
                19

                20

                21

                22

                23

                24

                25

                26

                27

                28


                                                             29
               Case 2:19-cv-00647-JCM-BNW Document 1-3 Filed 04/15/19 Page 33 of 35




                1                               EXHIBIT 1
                2

                3

                4

                5

                6

                7

                8

                9
Oi
^      o       10
•J     s
CO             11
S  i^
P .S CO
 h
               12
iM   II^       13
^ 'sJ® «
— i            14
2; l| i
O I «2
     *^2 a     15
     O .SP M
               16
     .2 § J
       M
               17
X
O <5 (O
     o         18
Q    C4
       o>
               19

               20

               21

               22

               23

               24

               25

               26

               27

               28


                                                     30
 .-         Case 2:19-cv-00647-JCM-BNW Document 1-3 Filed 04/15/19 Page 34 of 35




               1                            CONSENT TO JOINDER
               2
                          STEVEN M. COLOSIMO, by signing below, hereby consents to join this
               3   case as a Plaintiff pursuant to 29 U.S.C. 216(b).
               4

               5
                                                       STEVEN COLOSIMO
               6
               7

               8

               9
Ph
              10
•-3   O
      2
 “    Si      11
hU            12
2I
              13
“ .9 « I      14
2 g'S i
OI Sz
^      iS     15
y •5.s*a
              16

      £      17

             18
Q     S
      o>
             19
             20

             21

             22

             23

             24

             25

             26

             27

             28


                                                        31
7--^        Case 2:19-cv-00647-JCM-BNW Document 1-3 Filed 04/15/19 Page 35 of 35




               1                           CONSENT TO JOINDER
              2
                          NATHANIEL A. PORTEOUS, by signing below, hereby consents to join
               3   this case as a Plaintiff pursuant to 29 U.S.C. 216(b).
              4

               5
                                                     l^THANIEL A. PORTEOUS
               6
              7

              8

              9
Ph
hJ   o        10
hJ   s
CO   o       11
Sll
if”
03 I 5 5
             12
             13
oils
— i ^ -S     14
o| SI        15
SJ o.spa
3 iW>        16
CO I S £3
   i.s-'     17
oQ <2M
             18
Q    2
              19
I            20

             21
             22

             23

             24

             25

             26
             27

             28


                                                       32
